Case 2:19-cv-00974-JS-GRB Document 14-2 Filed 07/05/19 Page 1 of 4 PageID #: 94




                              EXHIBIT B
Case 2:19-cv-00974-JS-GRB Document 14-2 Filed 07/05/19 Page 2 of 4 PageID #: 95




Data:          June 28, 2019

Project Code: 219005881

Client:        Sheehan & Associates, P.C.

Prepared by:   Asgar Shir
               Director of Operations

Objective:     To genotype submitted entries with a set of DNA makers to determine genetic
               relationships. Specifically, to compare San Marzano2 variety with other submitted
               entries.

Entries:       Seven (7) samples were received on May 14, 2019 as listed below. EBDI #’s 5882
               through 5887 were received as canned whole peel/stewed tomatoes. EBDI #5881 came
               as dry seed in a seed envelop. Seed for samples 5882-5887 were extracted from fruit
               from each entry and dried. Each entry was replicated 2 times and 8 seeds per replication
               were bulked and used as the source of DNA for screening. This procedure afforded us
               the opportunity to identity alleles present in 16 plants, which can determine the uniformity
               of entries and ensure all possible alleles present in a given entry are expressed. (NOTE:
               A control, EBDI #5888 was included to ensure consistent scoring)
                        EBDI #                   Sample Name
                         5881     San Marzano2 DOP – 300M R48E152 R
                         5882     Cento Label 28 oz. A217
                         5883     Cento Label 28 oz. A243
                         5884     Cento Label 28 oz. A256
                         5885     Cento Label 28 oz. B205
                         5886     Cento Label 28 oz. A254
                         5887     Cento Label 28 oz. A237
                         5888     EBDI internal control

DNA Markers: Nineteen (19) primer pairs known as simple sequence repeats (SSR’s) were screened
             with each entry.

Results:       Genotypic data were generated following established protocols on an ABI3730XL
               capillary sequencer and are presented in a three (3) sheet excel workbook, 219005881
               Matrix Data.xlsx. A summary of each sheet follows:

               Genotype (8Ex19M): A modified output from the ABI3730XL with entries as rows and
               SSR markers as columns. Columns A and B rows 2 through 17 lists sample names.
               Primer designations are in row 1 columns C through U. Values in respective entry
               marker cells represent DNA fragment sizes in base pairs. If a single number exist, the
               respective entry is homozygous for the given locus. If separated by a dash (-) the entry is
               heterozygous. Different fragment sizes or length polymorphisms among entries for a
               given marker would indicate that those entries are genetically different. Of the 304
               possible data points (16 entries x 19 markers), there were 6 missing data points (md).
               Entry #5885 accounted for 4 of those missing data points. Whether the missing data was
               due to the processing of those tomatoes, i.e. DNA degradation due to heat is unknown at
__________________________________________________________________________________________
Eurofins BioDiagnostics, Inc.                                    Telephone +1-303-651-6417
1821 Vista View Dr.                                                Fax + 1-303-772-4003
Longmont, CO 80504 USA                                             www.eurofinsus.com
Case 2:19-cv-00974-JS-GRB Document 14-2 Filed 07/05/19 Page 3 of 4 PageID #: 96




              this time. (NOTE: replications were included as genotypic differences were detected in
              the replicated samples)

              Nei&Li (8Ex19M): Nei & Li’s dissimilarity genetic distance algorithm is well accepted
              method for comparing genetic relationships based on DNA markers. Data is presented in
              a full rank matrix with all 8 entries. Entry designations are in column A and row 1. Values
              in respective cells were calculated based on data generated from all 19 markers
              screened and represent percent genetic dissimilarity rounded to whole numbers.
              Example; in cell B2 the value is 0 as one is comparing Sample 5888-A with itself and
              there is no dissimilarity. (NOTE: genetic similarity=1-dissimilarity).

              Dendogram: A tree diagram depicting genetic relationships generated from the data in
              the fore mentioned page in a graphical format. The numbers on the scale (row 23)
              represent percent genetic dissimilarity between entries. Entries that are less dissimilar
              (more similar) are arranged closer together. Also included in this dendogram there are
              colored blocks indicating SSR results for each entry. If two entries have the same color
              for a given marker, they represent the same alleles.


Summary:      Eight (8) samples were screened with 19 SSR’s. Comparing the 6 canned samples with
              San Marzano2 none were genetically identical. Genetic similarities ranged from 80%
              similar to 65% similar. EBDI #5888 was most similar but that entry is hybrid sample that
              we use as an internal control. Sample #5881 showed 36% difference with everything
              else. Samples #s 5883, 5885 & 5886 also showed small differences within their reps (1-
              2%). What impact these differences have on product quality is unknown.




__________________________________________________________________________________________
Eurofins BioDiagnostics, Inc.                                    Telephone +1-303-651-6417
1821 Vista View Dr.                                                Fax + 1-303-772-4003
Longmont, CO 80504 USA                                             www.eurofinsus.com
                                          Case 2:19-cv-00974-JS-GRB Document 14-2 Filed 07/05/19 Page 4 of 4 PageID #: 97




                        TMSSR01 TMSSR03 TMSSR04 TMSSR06 TMSSR11 TMSSR20 TMSSR24 TMSSR26 TMSSR27 TMSSR28 TMSSR29 TMSSR32 TMSSR38 TMSSR42             TMSSR45      TMSSR46 TMSSR48     TMSSR58           TMSSR61
5881-A                    192      147     209   107-235  235    92-126    210    145       198     260    168       237       167     146             199          239     258         162             202-216
        R48E152R
5881-B                    192      147     209   107-235  235    92-126    210    145       198     260    168       237       167     146             199          239     258         162             202-216
5882-A                    192    147-153 209-216   107    235      92    210-222  145     203-207   260    170     237-242   165-167 143-146         199-203        239     205       165-186           202-214
          A217
5882-B                    192    147-153 209-216   107    235      92    210-222  145     203-207   260    170     237-242   165-167 143-146         199-203        239     205       165-186           202-214
5883-A                    192      153   209-216   107    235      92    210-222  145     198-207   260    170     237-242   165-167   md            199-203        239     205       162-186       202-210-214-216
          A243
5883-B                    192      153   209-216   107    235      92    210-222  145     198-207   260    170     237-242   165-167   md            199-203        239     205     162-165-186     202-210-214-216
5884-A                    192      153   209-216   107    235      92    210-222  145       198     260    170     237-242     167     146             203          239   205-258     162-165           202-214
          A256
5884-B                    192      153   209-216   107    235      92    210-222  145       198     260    170     237-242     167     146             203          239   205-258     162-165           202-214
5885-A                    192      153   209-216   107    235      92    217-222  md      198-207   260    170     237-242     167     md            199-203        239     205       165-186       202-205-210-214
          B205
5885-B                    192      153   209-216   107    235      92      217    md      198-207   260    170     237-242     167     md            199-203        239     205       165-186       202-205-210-214
5886-A                    192      153     209     107    235      92    210-222  145   198-203-207 260    170   237-242-255 165-167   143           199-203        239     205         186             202-210
          A254
5886-B                    192      153     209     107    235      92    210-222  145     198-207   260    170   237-242-255 165-167   143           199-203        239     205         186             202-210
5887-A                    192      153     209     107    235      92    210-222  145     198-207   260    170     237-242     167     143           199-203      185-239   205   159-162-165-186     202-210-214
          A237
5887-B                    192      153     209     107    235      92    210-222  145     198-207   260    170     237-242     167     143           199-203      185-239   205   159-162-165-186     202-210-214
5888-A                    192      153     209   107-235  235    92-126  210-222  145     198-207   260  168-170     237       167     146             203          239     205         165             202-214
       EBDI control
5888-B                    192      153     209   107-235  235    92-126  210-222  145     198-207   260  168-170     237       167     146             203          239     205         165             202-214




                                                               5881-A                                                                                          Most common allele
                                                               5881-B
                                                               5882-A
                                                               5882-B
                                                               5883-A                                                                                          Least common allele
                                                               5883-B                                                                                          Missing data
                                                               5887-A
                                                               5887-B
                                                               5886-A
                                                               5886-B
                                                               5885-A
                                                               5885-B
                                                               5884-A
                                                               5884-B
                                                               5888-A
                                                               5888-B
            35     30      25      20     15      10       5            T   T   T   T   T   T   T   T   T   T   T   T   T   T   T   T   T   T   T
                                                                        M   M   M   M   M   M   M   M   M   M   M   M   M   M   M   M   M   M   M
     Java Genetic Distance version 2.4 (C) Agrogene 2000                S   S   S   S   S   S   S   S   S   S   S   S   S   S   S   S   S   S   S
     Data drawn from data file :                                        S   S   S   S   S   S   S   S   S   S   S   S   S   S   S   S   S   S   S
     file:C:\Users\uash\Desktop\/219005881Data4GD.txt                   R   R   R   R   R   R   R   R   R   R   R   R   R   R   R   R   R   R   R
     Nei and Li metric                                                  0   0   0   0   1   2   2   2   2   2   2   3   3   4   4   4   4   5   6
                                                                        1   3   4   6   1   0   4   6   7   8   9   2   8   2   5   6   8   8   1
     Group Average method
     16 samples, 42 alleles derived from 19 loci.
     Calculated the 27th June 2019 at 11h40
